Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 16, 22, 24, 26, 32 recite: Claim 16: “process the received signals…utilize the predefined relationship…”; Claim 22: “modulate an amplitude…”; Claim 24: “compare the received signals…”, “determine a measure…utilize the predefined relationship…”; Claim 26: “processing the received signals…utilizing the predefined relationship”; Claim 32: “process the received signal…”, “converting a duty cycle…identify a predefined relationship…”.
These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The step of comparing the signals, determining a measure, processing the received signals and utilizing the data analyzed could encompass a user reading a data printout and making mental calculations or using pen and paper to quickly calculate value from the data. The addition of the “processor” of Claims 16, 22, 24, 26, 32 for executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 16, 22, 24, 26, 32 recite elements – a transmitting electrode to provide a signal, a receiving electrode for receiving signals, a memory, a transmitter to generate a first signal, a receiver to receive the signal, and the steps of generating, transmitting, providing a signal or causing a signal to be provided. The gathering, generating, providing of data using the inertial sensor simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 16, 22, 24, 26, 32 recite a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, a transmitting electrode to provide a signal, a receiving electrode for receiving signals, a memory, a transmitter to generate a first signal, a receiver to receive the signal are well-understood, routine and conventional activity in the art, as evidenced by Cory (US 20060085049) (paragraphs 0136-0137), Keren (US 20100069765) (0109-0110, 0125). Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes there are no additional elements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, 22, 24, 26, 32 recite “wherein identifying the predefined relationship is based on a lookup table of the apparatus that correlates the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance”. The current claim only requires previous measurements of body impedance and does not show how the duty cycle relates to the body impedance. Simply put, the scope of the claim would include a scenario where direct previous measurements of body impedance can be used to somehow allow for a correlation between the current measured duty cycle value to a body impedance value, which examiner is unclear how that would occur. The specification correctly notes that the relationship is “predefined based upon measurements of the duty cycle … for subjects having different, known body impedance”. The claims should be further clarified to reflect this using the specification language. 
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
The 101 rejection is maintained. The claim recites using the relationship of detected blood volume changes to adjust a datapoint, seemingly. Based on the data gathered from the sensor being within a certain range, a certain condition can be diagnosed. Therefore, this is still part of the abstract idea and the output is generic. To overcome the 101 rejection, applicant could either show that the blood volume changes adjust the system somehow or add additional details such that the process could not be performed in the mind. 
The 103 rejections are overcome.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791